46 F.3d 1124
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  James D. HABURN, Sr.;  In re:  Ricky A. Pierce, Petitioners.In re:  Dennis O'Keith BLACKWELL, Petitioner.
Nos. 94-8061, 94-8066.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided Jan. 19, 1995.

James D. Haburn, Sr., Ricky A. Pierce, Dennis O'Keith Blackwell, Petitioners Pro Se.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
The Petitioners filed petitions for writs of mandamus asking this Court to review decisions by lower federal courts and this Court.  Mandamus relief cannot be used as a substitute for appeal.  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  The Petitioners also asked this Court to compel federal district courts in North Carolina and North Carolina state courts to submit all records pertaining to all cases filed by them.  Federal courts have no general power to compel action by state courts.  See Davis v. Lansing, 851 F.2d 72, 74 (2d Cir.1988);  Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969).  Accordingly, although we grant each Petitioner leave to proceed in forma pauperis, we deny their petitions for writs of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.